Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.40 Filed 03/31/21 Page 1 of 13




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

           Plaintiff,
                                        Case No. 2:20-cv-11240
v
                                        Hon. Terrence G. Berg
MENARD, INC.

           Defendant.

KENNETH BIRD
OMAR WEAVER (P58861)
MILES L. UHLAR (P65008)
Equal Employment Opportunity Commission
Detroit Field Office
Patrick V. McNamara
477 Michigan Avenue, Room 865
Detroit, MI 48226
(313) 226-4620
miles.uhlar@eeoc.gov
Attorneys for Plaintiff

GARY K. ROEHM (P76291)
Menard, Inc.
5101 Menard Drive
Eau Claire, WI 54703
(715) 876-2445
groehm@menard-inc.com
Attorney for Defendant


                          CONSENT DECREE




                                    1
Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.41 Filed 03/31/21 Page 2 of 13




     The United States Equal Employment Opportunity

Commission (“the Commission”) filed this action against Menard,

Inc., (hereinafter “Defendant”) to enforce Title VII of the 1964 Civil

Rights Act (“Title VII”). The Commission alleged that Defendant

violated Title VII by subjecting Renee Knowles and Stacy Robinson

to a sexually hostile work environment at Defendant’s Wixom,

Michigan location.

     It is the intent of the parties that this Consent Decree shall be

a final and binding settlement in full disposition of the Complaint. It

is therefore the finding of this Court, made on pleadings and the

record as a whole, that: 1) the Court has jurisdiction over the

parties and the subject matter of this action; 2) the purpose and

provisions of Title VII will be promoted and effectuated by the entry

of this Consent Decree; and 3) this Consent Decree fully and finally

resolves all matters in controversy arising out of this Complaint.

     Therefore, it is hereby ORDERED, ADJUDGED, AND

DECREED:

                        NON-DISCRIMINATION

1.   Defendant and its officers, agents, employees, successors,

assigns and all persons in active concert or participation with them

                                    2
Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.42 Filed 03/31/21 Page 3 of 13




are enjoined for the duration of this decree from a) subjecting

employees to a hostile work environment based on sex, b) failing to

investigate internal complaints of sexual harassment, c) failing to

take corrective remedial action to address sexual harassment, and

d) retaliating against any employee because s/he (i) opposes

discriminatory practices made unlawful by Title VII, (ii) files a

charge of sexual harassment, or (iii) assists or participates in an

investigation or proceeding brought under Title VII.

                          MONETARY RELIEF

2.   Within fourteen days of the entry of this decree, Defendant

shall pay a total of $25,000.00 in monetary relief, to be distributed

as follows:

     a.       Defendant shall pay $22,500.00 in

compensatory/punitive damages to Renee Knowles.

     b. Defendant shall pay $2,500.00 in compensatory/punitive

damages to Stacy Robinson.

3.   Defendant shall not deduct any amounts from the payments of

compensatory/punitive damages, but shall issue IRS 1099-MISC

forms in the ordinary course of business.



                                    3
Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.43 Filed 03/31/21 Page 4 of 13




4.   Defendant shall send payment directly to Renee Knowles and

Stacey Robinson at the addresses provided by the Commission

under separate cover. Within seven (7) days after each payment is

made, Defendant shall e-mail a copy of each check to monitoring-

eeoc-indo@eeoc.gov and miles.uhlar@eeoc.gov.

                               TRAINING

5.   Within sixty (60) days from the entry of this Decree and

thereafter on an annual basis for the duration of this Decree,

Defendant shall train Miguel Duran, Steven McDonald, Kimberly

Miller, Troy Barry, John Moores, and all managers at its Wixom,

Michigan location on sex discrimination and sexual harassment.

Each training session shall last at least one (1) hour and contain an

opportunity for employees to ask the trainer questions. Each session

shall be conducted live, either in person or via any form of live

videoconferencing. Pre-recorded video shall not be acceptable. At

least fifteen (15) days before the training, Defendant shall provide an

outline and written materials to the Commission for its review at the

address below. The Commission may provide input into the training

no later than three (3) business days before the training. New

employees shall be trained within seven (7) days from when they first

                                    4
Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.44 Filed 03/31/21 Page 5 of 13




start working for Defendant. Employees shall register when they

attend live trainings. For the duration of this Decree and on an annual

basis, Defendant shall retain a registry of all employees who have

completed the live trainings and forward a copy of the names of these

individuals to Kenneth Bird, Regional Attorney, care of Miles Uhlar,

Trial Attorney, EEOC, 477 Michigan Ave., Room 865, Detroit, MI 48226.

Copies of the names of these individuals shall also be e-mailed to

monitoring-eeoc-indo@eeoc.gov and miles.uhlar@eeoc.gov.

                   REVISED CORRECTIVE POLICY

7.   The Commission is in receipt of Defendant’s revised Non-

Discrimination, Non-Harassment, Sexual Harassment and Anti-

Retaliation Policy dated December 1, 2018. If Defendant decides to

make any revisions to this policy during the term of this decree, at

least fourteen (14) days before doing so it must send a copy of the

proposed changes to Kenneth Bird, Regional Attorney, care of Miles

Uhlar, Trial Attorney, EEOC, 477 Michigan Ave., Room 865, Detroit,

MI 48226, and via e-mail to monitoring-eeoc-indo@eeoc.gov and

miles.uhlar@eeoc.gov. The Commission shall then have the opportunity

to submit suggested changes.


                                    5
Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.45 Filed 03/31/21 Page 6 of 13




        DISSEMINATION OF HARASSMENT POLICIES AND
                      PROCEDURES

8.   The revised policy dated December 1, 2018 referenced in

paragraph 7 above shall be distributed to each current employee of the

Wixom, Michigan location within sixty (60) days of the date this Decree

has been entered by the Court and to each new employee when hired.

                           NOTICE POSTING

9.   Within sixty (60) days of the entry of this Decree, Defendant shall

post the Notice attached as Attachment A in a prominent, conspicuous

and accessible place in the Wixom, Michigan location where employee

notices are posted. The Notice shall be posted throughout the term of

this Consent Decree. Written confirmation that the Notice has been

posted shall be mailed to Kenneth L. Bird, c/o Miles L. Uhlar, Trial

Attorney, EEOC, 477 Michigan Avenue, Room 865, Detroit, Michigan

48226 and shall also be sent via email to monitoring-eeoc-

indo@eeoc.gov. Should the notice become defaced, marred, or otherwise

made unreadable, Defendant will post a readable copy of the Notice as

soon as practicable.




                                    6
Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.46 Filed 03/31/21 Page 7 of 13




PRIVATE SPACE FOR HUMAN RESOURCES AND/OR EMPLOYEE
                    COMPLAINTS

10.   Defendant shall create a private space at its Wixom, Michigan

location where all employees may speak to their manager in private

regarding a potential harassment issue. If any employee indicates to a

manager he or she would like to speak to the manager in private, the

manager shall promptly offer to go to this space as soon as is practical

to speak with the employee.

       REPORTING BY DEFENDANT AND ACCESS BY EEOC

11.   Defendant shall submit two reports to the Commission

(“Compliance Reports”), which detail Defendant’s compliance with this

Consent Decree. The first report shall be due twelve months after the

entry of this Decree. The final report shall be due ninety (90) days

before the expiration of the Decree.

12.   The first compliance report shall contain the following information

for the twelve months preceding the deadline for that report: (a) the

name, home address, home telephone number, e-mail address and cell

phone number of any employee at Defendant’s Wixom, Michigan

location who made allegations, orally or in writing, about sex

discrimination, sexual harassment and/or retaliation in the preceding

                                       7
Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.47 Filed 03/31/21 Page 8 of 13




twelve months; (b) the nature of the complaint; (c) a description of

Defendant’s investigation in response to the complaint; (d) the

conclusions of the investigation; (e) the corrective action taken, if any;

and (f) the names, titles, phone numbers and e-mail addresses of any

and all Defendant employees who investigated the complaint(s). The

second compliance report shall contain all of the above information for

the 15 months preceding the deadline for that report. If no such

complaints were made, Defendant shall submit the required report and

indicate it did not receive any complaints during the time period.

13.   The Commission shall have the right during regular business

hours, hereby defined as Monday through Friday, 8:00 a.m. to 5:00 p.m.,

to enter and inspect Defendant’s Wixom, Michigan location to ensure

compliance with this decree.

                                 DURATION

14.   Absent extension, this Decree shall expire by its own terms thirty

months (30) from the date it has been entered by the Court without

further action of the parties.




                                     8
Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.48 Filed 03/31/21 Page 9 of 13




             DISPUTE RESOLUTION AND COMPLIANCE

15.   This Court shall retain jurisdiction over this action for the

duration of this Decree and shall have all equitable powers, including

injunctive relief, to enforce this Decree. Upon motion of the

Commission, the Court may schedule a hearing for the purpose of

reviewing compliance with this Decree. The parties shall engage in a

good faith effort to resolve any dispute as to compliance prior to seeking

review by the Court, and the EEOC shall be required to give the

Defendant ten (10) days’ notice before moving for such review. The

EEOC may conduct written discovery under the Federal Rules of Civil

Procedure for purposes of determining compliance with this Decree.

Should the Court determine that Defendant has not complied, the Court

may order appropriate relief, including extension of the Decree for the

time necessary to remedy non-compliance, and attorney’s fees and costs.

16.   If Defendant fails to comply with any provision of this Decree, it

shall have ten (10) days to cure its non-compliance. If the Court

determines Defendant did not comply, a penalty shall accrue up to a

maximum amount of $500 per day, from the date it was determined

that Defendant failed to comply with the Decree through the date


                                     9
Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.49 Filed 03/31/21 Page 10 of 13




Defendant is in compliance with the Decree again. The Court shall

determine the amount of any penalty.

17.   In the event Defendant does not comply with any provision of this

Decree, and the Commission must petition the Court to order

Defendant to comply, the Commission is entitled to an order requiring

the payment of the daily penalty provided for in the above paragraph.

In addition, Defendant shall pay all attorney’s fees and costs incurred

by the Commission to enforce the Decree.

                           MISCELLANEOUS

18.   Except as provided in paragraphs 15 through 17, each party will

bear its own costs and fees.

19.   If any provision of this Decree is found to be unenforceable or

unlawful, only the specific provision in question shall be affected and

the other provisions shall remain in full force and effect.

20.   This Decree constitutes the entire agreement and commitments of

the parties. Only the Court may modify this Decree.

21.   The terms of this Consent Decree are and shall be binding upon

the present and future owners, officers, directors, employees, creditors,

agents, trustees, administrators, successors, representatives, and


                                    10
Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.50 Filed 03/31/21 Page 11 of 13




assigns of Defendant. The Defendant will provide prior written notice to

any potential purchaser of Defendant’s business, or a purchaser of all or

a portion of Defendant’s assets, and to any other potential successor, of

the Commission’s lawsuit, the allegations raised in the Commission’s

Complaint, and the existence and contents of this Consent Decree. Prior

to selling any or all of its business or assets, the Defendant shall

provide the buyer with a copy of this Consent Decree and shall notify

the EEOC of the impending sale as far in advance of the sale as

possible.

22.   It is acknowledged that monetary relief agreed to in settlement of

damages, set forth herein, constitutes a debt owed to and collectible by

the United States. Should Defendant file for relief under the U.S.

Bankruptcy code, this debt shall be deemed a judgment for an

intentional tort against the United States.


                       IT IS SO ORDERED:



                                   /s/Terrence G. Berg_______________
                                   Hon. Terrence G. Berg
                                   United States District Judge
                                   Date: March 31, 2021


                                     11
Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.51 Filed 03/31/21 Page 12 of 13




Approved as to form:

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION



/s/_Miles Uhlar_____________________________
MILES L. UHLAR (P65008)
DETROIT FIELD OFFICE
Patrick V. McNamara Federal Building
477 Michigan Ave, Room 865
Detroit, Michigan 48226
(313) 226-4620
miles.uhlar@eeoc.gov
Date: 3/29/21




MENARD, INC.

/s/_Gary Roehm_____________________
GARY K. ROEHM (P76291)
Menard, Inc.
5101 Menard Drive
Eau Claire, WI 54703
(715) 876-2445
groehm@menard-inc.com
Attorney for Defendant

Date: 3/29/31




                                    12
Case 2:20-cv-11240-TGB-RSW ECF No. 9, PageID.52 Filed 03/31/21 Page 13 of 13




                                  EXHIBIT A - NOTICE

                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                 Indianapolis District Office

                                                            101 West Ohio Street, Suite 1900
                                                                Indianapolis, IN 46204-4203
                                                        (800) 669-4000; TTY (800) 669-6820
                                                                FAX (317) 226-7953 & 5571

          THIS NOTICE IS POSTED PURSUANT TO A CONSENT DECREE
            ENTERED INTO BETWEEN THE EEOC AND MENARD, INC.
           REGARDING SEXUAL HARASSMENT IN THE WORKPLACE

Harassment is a form of employment discrimination that violates Title VII of the Civil
Rights Act of 1964. It is unlawful to harass a person (an applicant or employee) because
of that person’s sex. Harassment can include sexual harassment or unwelcome sexual
advances, requests for sexual favors, and other verbal or physical harassment of a sexual
nature. The harasser can be anyone, including the business owner, the victim’s manager,
supervisor, a manager or supervisor from another location, a co-worker, or someone who
is not an employee of the employer, such as a client or customer.

Menard, Inc. will not tolerate any form of sexual harassment or sex discrimination. An
employee has the right to complain of discrimination or harassment in the workplace. An
employee may contact the Equal Employment Opportunity Commission (EEOC) for the
purpose of filing a charge of employment discrimination or reporting sexual harassment.

In compliance with federal law, no owner, manager, official or supervisor at Menard, Inc.
will retaliate against an employee who makes an internal complaint of discrimination,
verifies a complaint of discrimination, participates in the investigation of a discrimination
complaint or contacts the EEOC or its state counterpart.

SIGNED this __________ day of __________, 2020.

                                                  ______________________________
                                                           , General Manager


                 Questions concerning this notice may be addressed to:
                     Equal Employment Opportunity Commission
                              101 W. Ohio St., Suite 1900
                           Indianapolis, Indiana 46204-4203
                  Telephone: (800) 669-4000 - TDD (800) 669-6820

This OFFICIAL NOTICE shall remain posted for thirty (30) months from date of signing.

                                             13
